Title: To George Washington from Alexander Hamilton, 18 September 1790
From: Hamilton, Alexander
To: Washington, George


[New York] 18 Sept. 1790. Informs GW “that on the 15th inst: your Commission to William Winn as Surveyor of the port of Winton in N. Carolina was brought to my Office by a gentleman from that State. Conceiving it an irregular mode of procedure in a case of that nature, I have written to Mr Winn a letter of which the enclosed is a copy. In the mean time I have deemed it my duty to lay the circumstances before you.”
